Title: To James Madison from Tobias Lear, 12 July 1810
From: Lear, Tobias
To: Madison, James


(Private)
My dear Sir,
Algiers, July 12th 1810.
It is a long time since I have had the honor to address a letter to you personally; but I hope you will not impute my silence to a want of respect, or to a forgetfulness of your favor and friendship; for I can most truly assure you that it has not been owing to either; but more to an apprehension of intruding upon your time, which must of late, have been very much occupied, and which is too precious to be employ’d in keeping up an uninteresting correspondence. Your exaltation to the Chair of Government, in which I rejoice most sincerely, has also had its weight in preventing my writing, when it might seem that I would rather write to the President of the United States, than to Mr. Madison.
The present fair opportunity of writing cannot be passed over, if it were only to assure you of my sincere attachment and grateful remembrance; but it is also to express my ardent desire to return to my native Country; or to find some other employment more congenial with my feelings and disposition. Since I have been in Barbary I have served my Country with all the ability and integrity which I possess; and I hope not without usefulness. My only son has long felt the want of that attention which a parent only can bestow; and has now advanced to that time of life when it is peculiarly necessary to guide and direct him towards his future pursuits. An aged Parent also demands the consoling sight of her son. For your kind attention to them, as far as you could give it, they speak with gratitude; and for that, as well as for the other favors you have always shewn me, my heart answers with acknowledgement most warm and sincere.
As my letter to The Hone. the Secretary of State, which goes by this occasion (the Brig Blanchy, which brought out part of our annuities last year) will give a full detail of all occurrences here, I shall not trouble you with anything of a public, or a political nature in this.
I take the liberty of sending by this Vessel, for yourself; or to be distributed in a way you may judge most beneficial, fifteen measures (about 20 bushels) of the wheat of this Country, for seed—Eight Male sheep of the best breed we have here—a Barrel containing some cuttings of the best grape Vines; and a basket containing the seed of a tree, called here the Gegub, a species of thorn, which may be useful for hedges, as the seed springs up most readily wherever sown, or drop’d; and the tree, if suffered to attain its full size, is as large as a common pear tree. Its growth is rapid. If any good can be done for my Country by any of these, I shall feel peculiarly gratified in having contributed my mite.

To your highly respected and beloved predecessor, I beg to be remembered, when occasion may offer, in terms of the warmest attachment and respect. I hope once more to have the satisfaction of seeing him, as well as yourself, face to face. Mrs. Lear has written a few lines to Mrs. Madison, which I take the liberty to enclose; and beg her acceptance of my best respects, and sincere prayers for her health and happiness. Receive, my dear Sir, the assurances of invariable attachment and esteem with which I am always Your faithful friend & Obedt Set
Tobias Lear.
